DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is in response to the Application filed on May 27, 2021 in which claims 21-28 are presented for examination.

Status of Claims
	Claims 21-28 are pending in which claim 21 is presented in independent form.

Specification
The disclosure is objected to because of the following informalities: under “Related Applications” please replace “United States Patent Application Serial No. 14/333,250” with US Patent Number - -US 11,019,861- -.  
Appropriate correction is required.

Claim Objections
Claim 21 is objected to because of the following informalities:  
	In lines 8-9, “the superior end” is believed to be in error for - -a superior end- -.
	In line 9, “the two sleeves” is believed to be in error for - -the first and second sleeve- -.
	In line 11, “the edge of the first sleeve” is believed to be in error for - -an edge of the first sleeve- -.
	In line 12, “the edge of the second sleeve” is believed to be in error for - -an edge of the second sleeve- -.
	In line 16, “the side of the torso portion” is believed to be in error for - -a side of the torso portion- -.  
	Appropriate correction is required.
Claim 24 objected to because of the following informalities:  “wherein the anterior torso access” in lines 1-2 is believed to be in error for - -wherein the at least one anterior torso access- -.  Appropriate correction is required.
Claim 27 is objected to because of the following informalities:  “the article” in line 1 is believed to be in error for - -the upper-body article of clothing- -.  Appropriate correction is required.
Claim 28 is objected to because of the following informalities:  “the article” in line 1 is believed to be in error for - -the upper-body article of clothing- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 21, the limitation “the first arm access and the second arm access opening distal to the collar” in lines 12-13 renders the claim indefinite since it is unclear how the first and second access opening is distal from the collar when each of the first and second arm access extends from the collar?  
In Claim 21, the limitation “and wherein a health provider can selectively choose” in line 20 renders the claim indefinite since it is unclear whether the limitations following the term “can” are in fact a part of the claimed invention.  It is noted that the term “can” is not a positive term and is considered functional.
Claim 21 recites the limitation "one of the plurality of access openings" in lines 20-21.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that the applicant only refers to each “access” as an “access”.  For purposes of examination, the examiner will examine the claim as if each “access” is insinuated to have an “opening”.
Claim 23 recites the limitation "the arm access" in line 1.  There is insufficient antecedent basis for this limitation in the claim. To which arm access of claim 1 does the applicant mean to refer to-the first or the second?  Both?  For purposes of examination, the examiner will examine the claim as if at least one of the first or the second arm access comprises a 2-way separating zipper.
Claim 25 recites the limitation "the side torso access" in line 1.  There is insufficient antecedent basis for this limitation in the claim. To which side torso access of claim 1 does the applicant mean to refer to-the first or the second?  Both?  For purposes of examination, the examiner will examine the claim as if at least one of the first or the second side torso access comprises a 2-way open zipper.
Claim 26 recites the limitation "the arm access" in line 1 and “the side torso access” in line 2.  There is insufficient antecedent basis for these limitations in the claim. To which arm access and side torso access of claim 1 does the applicant mean to refer to-the first or the second?  Both?  For purposes of examination, the examiner will examine the claim as if at least one of the first or the second arm access comprises a 2-way separating zipper and at least one of the first or the second side torso access comprises a 2-way open zipper.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardy (US 3,738,367) in view of Fukushima (CA 2777511), Kinder et al. (US 2012/0030851) (hereinafter “Kinder”), and Chen (WO 2008/089220).
	Regarding Claim 21 (as best understood), Hardy discloses of a method for examining a patient (Abstract, Col. 1, lines 5-20) comprising:
	examining a particular area on an upper body part of a patient while allowing the patient to maintain a sense of dignity, the patient wearing an upper-body article of clothing (via 10-note that the garment covers an upper-body of a wearer, see Figures 1-2) that includes a plurality of access ports (via 27, 34, 35, 49, 50, 60, 65, Abstract, Col. 1, lines 5-20, Col. 6, lines 7-11), the upper-body article of clothing comprising:
	a collar (the perimeter of 22-please note that Dictionary.com defines a “collar” as 1) “the part of a shirt, coat, dress, blouse, etc. that encompasses the neckline of the garment and is sewn permanently to it, often so as to fold or rollover” and 3) “anything worn or placed around the neck”),
	a first sleeve (via 15 & 21, right sleeve) and a second sleeve (via 15 & 21, left sleeve);
	a torso portion (13 & 19) comprising a front (via 11-12), a back (via 16-17), and two sides (via areas of 13 & 19 at and immediately surrounding 49 & 50, see Figures 1-2), wherein the superior end (via area of 13 & 19 surrounding 22) of the torso portion is proximal to the collar (the perimeter of 22) and the two sleeves (via 15 & 21 of both left and right sleeves), and wherein a hem (via 115, 44, & 46, Col. 4, lines 60-62) is at the inferior edge (portion of 19 surrounding 115, see Figure 2) of the torso portion (via 13 & 19);
	a first arm access (via 60) extending from the collar (the perimeter of 22) to the edge (23 of the right sleeve) of the first sleeve (via 15 & 21, right sleeve) and a second arm access (via 65) extending from the collar (the perimeter of 22) to the edge (via 23) of the second sleeve (via 15 & 21, left sleeve), the first arm access (via 60) and the second arm access (via 65) opening distal (via opening areas of each at around each 23) to the collar (the perimeter of 22):
	at least one anterior torso access (27) extending along the front (via 11-12) of the torso portion (via 13 & 19) from the collar (the perimeter of 22) to the hem (via 115 of 115, 44, & 46), see Figures 1-2; and
	a first side torso access (49, right side) extending along the side of the torso portion (via 13 & 19) from the hem (via 44 of 115, 44, & 46) to a region of the torso portion superior to the hem (via area of 138, note that the zipper 49 extends all the way to 15 & 21) and a second side torso access (50, left side) extending along an opposite side of the torso portion (via 13 & 19) from the hem (via 46 pf 115, 44, & 46) to a region of the torso portion (via 13 & 19) superior to the hem (via area of 138, note that the zipper 50 extends all the way to 15 & 21);
	and wherein a health provider can selectively choose one of the plurality of access openings (via 27, 34, 35, 49, 50, 60, 65, Abstract, Col. 1, lines 5-20, Col. 6, lines 7-11, 23-27) on the upper-body article of clothing (10) in order to examine the particular area on the upper body of a patient without the patient having to remove the upper-body article of clothing (via 27, 34, 35, 49, 50, 60, 65, Abstract, Col. 1, lines 5-20, Col. 6, lines 7-11, 23-27), the upper-body article of clothing (10) having an athletic wear appearance (see Figures 1-2, Col. 1, lines 5-6, Col. 2, lines 24-34, 38-41), (Figures 1-2, Abstract, Col. 1, lines 5-22, Col. 2, lines 24-62, Col. 3, lines 13-67, Col. 4 lines 1-9, 59-61, Col. 6, lines 7-27).
	Hardy however does not disclose wherein in that the article of clothing is made from a knit fabric containing polyester in an amount of at least 60% by weight and having stretch in one direction of at least 5% when tested according to ASTM Test D2594.
	Fukushima teaches of material fibers for cloth used in medical materials/garments (see Abstract, [0091], [0103]) wherein in that the article of cloth is made from a knit fabric (note knitted mesh, [0090]-[0091]) containing polyester (see Abstract, [0001], [0090]-[0091], [0097]-[0098]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the article of clothing of Hardy wherein in that the article of clothing is made from a knit fabric containing polyester as taught by Fukushima in order to provide an article of cloth/clothing that has excellent antibacterial properties, deodorizing properties, stain-proof properties and durability (Abstract, [0099]).
	The device of Hardy as modified by Fukushima does not disclose that the fabric containing polyester is in an amount of at least 60% by weight and having stretch in one direction of at least 5% when tested according to ASTM Test D2594.
	Kinder teaches of an upper-body article of clothing (10) for the medical field wherein knit fabric contains polyester is in an amount of at least 60% by weight (note range from 40% to about 90% which is inclusive of 60%), (Abstract, [0002], [0018], [0042], [0044]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Hardy as modified by Fukushima wherein the article of clothing is made from a knit fabric containing polyester in an amount of at least 60% by weight as taught by Kinder for comfort and durability [0042].
	The device of Hardy as modified by Fukushima and Kinder however does not disclose that the fabric having stretch in one direction of at least 5% when tested according to ASTM Test D2594.
	Chen teaches of knit fabrics for garments ([0003], [0193]) wherein that the fabric has stretch in one direction of at least 5% when tested according to ASTM Test D2594 [0193] (Please note Chen discloses of at least about 30% which is inclusive of at least 5%).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Hardy as modified by Fukushima and Kinder wherein the fabric has stretch in one direction of at least 5% when tested according to ASTM Test D2594 as taught by Chen in order to provide a knit fabric with suitable stretch of at least about 30% to an article of clothing.
	Regarding Claims 22-28, the device of Hardy as modified by Fukushima, Kinder, and Chen discloses the invention as claimed above.  Further the device discloses:
	(claim 22, Hardy), wherein each access via 27, 34, 35, 49, 50, 60, 65, Abstract, Col. 1, lines 5-20, Col. 6, lines 7-11) is opened or closed by an incremental fastening device (via zippers, Col. 6, lines 7-11);
	(claim 23, Hardy), wherein the arm access (via 60) comprises a 2-way separating zipper (Col., 1, lines 13-20, Col. 3, lines 46-60);
	(claim 24, Hardy), wherein the anterior torso access (27) comprises a 1-way separating zipper (Col. 2, lines 42-62);
	(claim 25, Hardy), wherein the side torso access (49, right side) comprises a 2-way open zipper (Col. 3, lines 17-35);
	(claim 26, Hardy), wherein the arm access (via 60) comprises a 2-way separating zipper (Col., 1, lines 13-20, Col. 3, lines 46-60) and the side torso access (49, right side) comprises a 2-way open zipper (Col. 3, lines 17-35);
	(claim 27, Fukushima), wherein the article comprises antimicrobial fabric (note that Ogata discloses with the modification of the device with polyester, the fabric/article comprises antimicrobial properties (Fukushima, Abstract, [0099]);
	(claim 28, Kinder), wherein the article comprises knit fabric composed of at least 90% polyester (Kinder, [0018], [0044]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732